IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                    :   NO. 484
                                          :
         TRANSCRIPT FEES IN THE           :   JUDICIAL ADMINISTRATION
                                          :
         FIRST AND FIFTH JUDICIAL
                                          :   DOCKET
         DISTRICTS PURSUANT TO            :
         RULE 4008 OF THE                 :
         PENNSYLVANIA RULES OF            :
         JUDICIAL ADMINISTRATION          :


                                        ORDER



PER CURIAM
        AND NOW, this 25th day of April, 2017, it is Ordered pursuant to Pennsylvania
Rule of Judicial Administration 4008 that the transcript fee adjustments requested by the
First Judicial District and the Fifth Judicial District are GRANTED. In lieu of the
corresponding fees set forth in Pa.R.J.A. No. 4008(A) and (D), the fees in these judicial
districts for paper or electronic delivery shall be as follows:


         Transcript type                 Fee for Original           Fee for Copy

         Ordinary                        $3.00 per page             $2.00 per page
         Expedited                       $4.50 per page             $3.00 per page
         Daily                           $6.00 per page             $4.00 per page
         Same day delivery               $9.00 per page             $6.00 per page

The revised fee schedule shall become effective on July 1, 2017.